Citation Nr: 1119750	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2011, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The Veteran also submitted additional evidence consisting of multiple VA treatment records dated through December 2010.  See 38 C.F.R. § 20.1304 (2010).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Veteran has filed a claim specifically for PTSD; however, his treatment records also show diagnoses of bipolar disorder and generalized anxiety disorder, among others.  Therefore, the Board has broadened the claim to allow for consideration of service connection for any acquired psychiatric disorder reflected by the current treatment evidence. 
The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in November 1994, the RO denied a claim of service connection for PTSD.

2. Evidence added to the record since the prior final denial in November 1994 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The November 1994 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations. 

The Veteran contends that he suffers an acquired psychiatric disorder due to treatment by superiors during military service and an experience he believed to be life-threatening during basic training.  Thus, he contends that service connection is warranted for an acquired psychiatric disorder.

In a November 1994 rating decision, the RO found an original claim seeking service connection for PTSD.  In doing so, the RO indicated that the post-service medical evidence submitted by the Veteran did not demonstrate a current diagnosis of PTSD. 

The Veteran did not appeal this decision.  The next communication from the Veteran with regard to this claim was his December 2005 application to reopen his service connection claim for an acquired psychiatric disorder, to include PTSD which is the subject of this appeal.  Thus, the November 1994 decision is final.  38 U.S.C.A. § 7105 (West 1991) [(2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2010].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in December 2005; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final November 1994 rating decision, the Veteran has submitted additional VA treatment records dated through December 2010.  Further, he testified at a hearing in January 2011.  The Board finds that the VA treatment records constitute new and material evidence in this case. 
 
Specifically, at the time of the November 1994 decision, the Veteran's service treatment records were in the file, as well as evidence of post-service treatment for generalized anxiety disorder.  However, the claim was denied due to the lack of diagnosis of PTSD.  Since then, however, the Veteran has submitted ample evidence of treatment for a diagnosis of PTSD, among other acquired psychiatric disorders.

Therefore, the Board must conclude that evidence added to the record since the November 1994 denial is both new and material in that it is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the Veteran's claim.  Thus, the Board finds that the requirements to reopen the claim of entitlement to service connection for an acquired psychiatric disorder have been met.  Therefore, the claim to reopen a previously denied claim seeking service connection for an acquired psychiatric disorder, to include PTSD, is granted.





ORDER

New and material evidence not having been received, the claim to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

Prior to considering the Veteran's service connection claim on the merits, the Board finds that a remand is necessary to allow for further development of the record.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The post-service evidence reflects a diagnosed current disorder, and the Veteran has attested to in-service causal events and symptoms and to post-service continuity of symptoms.  Additionally, the first medical evidence related to any psychiatric disorder is dated in December 1973, just over two years after service discharge.  Thus, a VA examination to assess the existence and etiology of the Veteran's claimed acquired psychiatric disorder should be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination in order to ascertain the existence and etiology of his claimed acquired psychiatric disorder, to include PTSD.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in December 2005 to the present, is causally or etiologically related to any disease, incident or injury during military service?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

2. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated, to include all evidence received since the December 2008 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


